Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Currently, no information disclosure statement is on record. Should the applicants wish to cite references in their application it is recommended for an IDS to be filed. 

Status of the claims

	A preliminary amendment has been filed and made of record on 12/30/20. Claims 1 and 3-15 have been amended. Claims 16-20 are newly added. Claims 1-20 are examined on their merits herein. 

Specification
The use of the term FOUNDATIONONE® CDX™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 17-20 contain the trademark/trade name “FOUNDATIONONE® CDXTM”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product (an assay) and, accordingly, the identification/description is indefinite.
For the purposes of examination, the “FOUNDATIONONE® CDXTM” will be treated generically as any sequencing kit that would be capable of performing the claimed features of determining TMB in mutations per mega base examined (claim 1). As pointed out above trademarks/names can not be used to identify a product. Remediation of the claim could feature claiming the features of the CDX assay as part of a generic sequencing kit that the applicants would find desirable in their method. An example of this could be “The method of claim 1, wherein the TMB status is measured by a sequencing assay wherein the sequencing assay can act as a companion diagnostic to identify patients who may benefit from treatment with specific FDA-approved targeted therapies.” Or the claim could refer to the trademark/name as the source of good as in “The method of claim 1, wherein the TMB status is measured by a sequencing assay wherein the sequencing assay is from FOUNDATIONONE®.” See MPEP § 2173.05(u).  See definitions of trademark and trade name in MPEP § 608.01(v).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi as evidenced by Goya et al. SNVMix: predicting single nucleotide variants from next-generation sequencing of tumors. Bioinformatics(2010) 26(6):730-736 herein referred to as Goya. 
Rizvi teaches that the treatment of advanced non-small-cell lung cancer with immune checkpoint inhibitors (ICIs) is characterized by durable responses and improved survival in a subset of patients. (See abstract). Rizvi teaches that there is an urgent need to develop clinically practical tools to identify the subset of patients most likely to derive clinical benefit. (See pg 633 last sentence of 1st parag.). Rizvi focuses gathering data from patients with non-small-cell lung cancer treated with anti-programmed death-1 or anti-programed cell death-ligand 1 therapy. (See abstract). Rizvi teaches the patient data was profiled using next-generation sequencing (NGS) with efficacy being determined by RECIST. (Abstract)  Rizvi teaches that tumor mutation burden (TMB), fraction of copy number-altered genome, and gene alterations were compared among patients with durable clinical benefit (DCB) and no durable benefit (NDB). (Abstract). Rizvi concludes that elevated TMB further improved likelihood of benefit to ICIs. Rizvi teaches that patients having NSCLC in the tested group have had PD-1 or PD-L1 therapy and some had this therapy in combination with an anti-CTLA4 therapy. (See “Results” 1st parag. and Table 1). Rizvi teaches TMB was measure in SNVs/MB (single-nucleotide variant per mega base) which is comparable to mutations per mega base. (See “WES” pg 634 and “Results” pg 635 1st parag.). Goya teaches that SNVs present as either germline or somatic point mutations. (See Goya “1.1 Single nucleotide variants in cancer” 2nd sentence). Thus, SNV/MB would read on mutations/MB. Among the NSCLC patients tested for tumor mutation burden was patient 45 who had both the combo therapy and had a 17.346938780 SNV/MB. 
Claim 1 recites a method of treating a subject afflicted with a tumor derived from NSCLC comprising administering an anti-PD-1 or an anti-PD-L1 antibody and an anti-CTLA-4 antibody when the tumor has a TMB status of at least about 10 mutations per mega base of genes examined. As discussed above Rizvi anticipates the subject matter on the claim. In specific Rizvi teaches patient 45 who had a combination therapy (anti-PD-1/PD-L1 and anti-CTLA-4) to treat NSCLC that comprised of an anti-PD-1 or anti-PD-L1 and an anti-CTLA-4 with a TMB of approximately 17 SNV/MB as determined by whole-exon sequencing (WES). Goya teaches that SNVs present as either germline or somatic point mutations. (See Goya “1.1 Single nucleotide variants in cancer” 2nd sentence). Thus, SNV/MB would read on mutations/MB.
Regarding claim 2, Rizvi teaches that tumor samples used for MSK-IMPACT were collected before immunotherapy treatment in 204 patients. This list provided by Rizvi in appendix Table A2 also includes patient 45. 
Regarding claims 3 and 4, Rizvi teaches that MSK-IMPACT Sequencing includes somatic alterations, including mutations, and somatic nonsynonymous TMB. (See “MSK-IMPACT Sequencing”). Rizvi teaches in Fig. 3A that absolute nonsynonymous missense mutations  were also reported. (See Fig. A3). 
	Regarding claim 6, Rizvi teaches that DNA was extracted from tumors and blood samples. (See “MSK-IMPACT”). 
	Regarding claim 7, Rizvi teaches that the tumors were profiled by targeted next generation sequencing (NGS) and whole exome sequencing (WES). Rizvi further teaches that NGS features genomic profiling. (See pg 633-634 bridging parag.). 
	Regarding claim 8, Rizvi teaches that they tested associations of other molecular features…such as copy number alterations and specific genes, with response or resistance to ICIs (immune checkpoint inhibitors) as well as the relationship between TMB and PD-L1 expression. (See last sentence of introduction pg 634). The data collected for this testing is features in Fig 2. Among the list of genes examined includes CD274(PD-L1), BRAF, and EGFR.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi as evidenced by Goya et al. SNVMix: predicting single nucleotide variants from next-generation sequencing of tumors. Bioinformatics(2010) 26(6):730-736 herein referred to as Goya and in view of Foundation Medicine. FDA Approves Foundation Medicine’s FoundationOne CDxTM, the First and Only Comprehensive Genomic Profiling Test for All Solid Tumors Incorporating Multiple Companion Diagnostics. Retrieved Online 10/25/22 https://www.foundationmedicine.com/press-releases/f2b20698-10bd-4ac9-a5e5-c80c398a57b5 herein referred to as Foundation.
As discussed above, Rizvi anticipated claim 1 as Rizvi teaches a patient with non-small cell lung cancer receiving both an anti-PD-1 or anti-PD-L1 therapy and an anti-CTLA-4 therapy wherein the patient had a TMB of about had a 17.346938780 SNV/MB which Goya teaches is comparable to mutations/mega base. 
While Rizvi teaches the method of claim 1, Rizvi does not teach the use of FOUNDATIONONE® CDXTM assay to measure the TMB status of the patient. 
Foundation teaches that the FOUNDATIONONE® CDXTM assay is first and only comprehensive genomic profiling test for all solid tumors incorporating multiple companion diagnostics. (See Title). Foundation teaches that FOUNDATIONONE® CDXTM assesses all classes of genomic alterations in 324 genes known to drive cancer growth. (see pg 2 1st parag.). Foundation teaches that the FOUNDATIONONE® CDXTM assay can be used as a companion diagnostic for patients with certain types of non-small cell lung cancer. (see pg 2 2nd  parag.). Foundation teaches that the FOUNDATIONONE® CDXTM assay can report genomic biomarkers, such as microsatellite instability (MSI) and tumor mutational burden (TMB), that can help inform the use of immunotherapies; genomic alterations in other genes relevant to patient management, and relevant clinical trial information. (see pg 2 1st parag.). Foundation teaches that based on the comprehensive genomic profiling conducted by Foundation Medicine it is estimated that approximately 1 in 3 patients across five common advanced cancers are expected to match with an FDA approved therapy and that the number is expected to increase over time as Foundation Medicine and its biopharma partners pursue FDA approval for additional companion diagnostics. (see pg 2 2nd  parag.).
Given the prior art it would be obvious to use a FOUNDATIONONE® CDXTM assay over other kits available in the art. One would be motivated to use such an assay because Foundation teaches that not only does this test provide information from the comprehensive genomic profiling but also has many advantageous elements that can help oncologist such as:
Acting as a comprehensive companion diagnostic to identify patients who may benefit from treatment with specific FDA-approved targeted therapies;
The comprehensive genomic profiling includes genomic biomarkers to help inform the use of other targeted oncology therapies including immunotherapies;
Physicians can use this tool to alert patients of opportunities for clinical trial participation; and
FDA-approved platform for companion diagnostic development for biopharma companies developing precision therapeutics. (See pg 2 bullet points). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi as evidenced by Goya et al. SNVMix: predicting single nucleotide variants from next-generation sequencing of tumors. Bioinformatics(2010) 26(6):730-736 as applied to claim 1 above, and further in view of Zhong et al. Potential Resistance Mechanisms Revealed by Targeted Sequencing from Lung Adenocarcinoma Patients with Primary Resistance to Epidermal Growth Factor Receptor (EGFR) Tyrosine Kinase Inhibitors (TKIs). Journal of Thoracic Oncology (2017)12(12):1766-1778 herein referred to as Zhong and in view of Soo et al. Significance of immune checkpoint proteins in EGFR-mutant non-small cell lung cancer. Lung Cancer 105 (2017)17–22 herein referred to as Soo
As discussed above, Rizvi anticipates the method of claim 1. Rizvi is silent as to the status of the recited genomic alterations in the recite genes of claim 11. 
Zhong teaches EGFR tyrosine kinase inhibitors have greatly improved the prognosis of lung adenocarcinoma. (See abstract).  Zhong teaches that approximately 5-10% of patients with lung adenocarcinoma with EGFR sensitive mutations have primary resistance to EGFR TKI treatment. (abstract). Zhong teaches the use of NGS to explore the mechanisms of primary resistance by analyzing patients with primary resistance and patients sensitive to EGFR TKIs. (abstract). Zhong identifies mutations in transmembrane protease serine 2 gene in six patients out of the eleven patients tested for EGFR TKI resistance. (abstract). Zhong teaches that somatic mutations patterns in patients with primary resistance was significantly higher in patients that were sensitive to EGFR TKIs. Zhong teaches that nine somatic mutations present in the pretreatment tissue and measured the frequency of these somatic mutations in the posttreatment samples from the same patients who experienced gefitinib treatment. (See bridging para. Pg 1773-1774). These nine somatic mutations included ETS variant 6 (ETV6) and ETS variant 1(ETS1). Zhong teaches that the lung adenocarcinoma is from patients who had NSCLC. (See “Discussion” pg. 1774 2nd sentence). 
Soo teaches that first-line treatment with EGFR tyrosine kinase inhibitors is now currently standard treatment for patients with advanced stage NSCLC harboring EGFR mutations. (“1. Background” 1st sentence” pg 17). Soo teaches that resistance to EGFR TKIs invariably occurs and novel therapeutic approaches are needed. (“1. Background” 2nd sentence” pg 17). Soo teaches that several reports have highlighted a potential relationship between EGFR mutations and the PD-1/PD-L1 axis. (See 2nd parag. “1. Background” pg 17). Soo teaches that PD-L1 expression has been reported to be associated with EGFR mutations in NSCLC. (See 2nd parag. “1. Background” pg 17). Soo teaches that EGFR signaling induced by EGFR mutations activated PD-L1 expression and induce immune escape. (See 2nd parag. “1. Background” pg 17). Soo teaches that the PD-L1 expression was down regulated by EGFR TKI treatment. (See 2nd parag. “1. Background” pg 17).
Given the prior art it would be obvious to test for genomic alteration  in ETV6, ETV1 and TMPRSS2. Zhong teaches that 5-10% of lung adenocarcinoma with EGFR sensitive mutations have primary resistance to EGFR TKI treatment and use of EGFR tyrosine kinase inhibitors (TKIs) have greatly improved the prognosis of lung adenocarcinoma. Zhong further teaches that these mutation affect tumor cell function. (See abstract). One would be motivated to test for these specific mutations because Zhong teaches that molecular mechanism of primary resistance are highly heterogeneous and can contribute to the ongoing efforts to develop more personalized treatment and Soo teaches there is a potential relationship between EGFR mutations and PD-1/PD-L1 axis and may contribute to tumor immune evasion. 
	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi as evidenced by Goya et al. SNVMix: predicting single nucleotide variants from next-generation sequencing of tumors. Bioinformatics(2010) 26(6):730-736 herein referred to as Goya as applied to claim 1 above, and further in view of US20170037132 herein referred to as US’132.
As discussed above, Rizvi as evidenced by Goya anticipates the method of claim 1. Rizvi as evidenced by Goya does not teach the dose regimens provided in the claim limitations of instant claims 11-14 and 16. Rizvi teaches the importance of PD-L1 but does not fully disclose if patients with anti-PD-1/PD-L1 and anti-CTLA-4 combination therapy were tested for PD-L1 status. 
Rizvi teaches that PD-L1 expression (CD274) and TMB have a relationship with the response or resistance to ICIs (immune checkpoint inhibitors). (See last sentence of “Introduction”). Rizvi teaches that PD-L1 testing was evaluated in 84 tumors. (See “PD-L1 testing” pg 634). Rizvi teaches that TMB and PD-1 expression were independent variables, and a composite of TMB plus PD-L1 further enriched for benefit to ICIs. (See abstract). Rizvi teaches that both TMB and PD-L1 expression into multi-variable predictive models should result in greater predictive power. (see abstract). Out of the population tested for PD-L1 expression many tumors had 0% expression. (See Fig 3). 
US’132 teaches a method for treating HPV-positive cancers comprising administering an anti-PD-1 antibody or an anti-PD-L1 antibody and can further have addition of another anti-cancer agent. (See abstract). While US’132 primary teaches HPV-positive cancers in the abstract, US’132 teaches that cancers can be treated that are Polyomavirus-positive cancers. (See [0067]) Among the list of polyomavirus-positives cancers includes non-small cell lung carcinoma. US’132 teaches that the anti-PD-1 antibody of the invention can  be administered as a monotherapy or in combination with another cancer agent in a dosage range from about 0.01 to about 20 mg/kg or can be administered in a flat-dose from about 80mg to at least 800mg. (See [0109]). US’132 teaches that an exemplary treatment regime entails administration about once per week to about once every 3-6 months or longer for the anti-PD-1 antibody. (See [0109]). US’132 teaches comparable dosages for an anti-PD-L1 antibody as a monotherapy or in combination (.01-20 mg/kg or 80mg-800mg/ one a week to once every 6 months or longer). (See [0112]). US’132 teaches that the anti-PD-1/anti-PD-L1 antibody can be combined with an anti-CTLA4 antibody. (See [0116]). US’132 teaches that ipilimumab can be dosed within the range of about 0.3 to about 10 mg/kg and can be administered every week to about every fifteen weeks. 
Given the prior art it would be obvious to use the doses of US’132 in the claimed method. It would further be obvious to take the teachings of Rizvi and treat a NSCLC patient with a tumor characterized as having a TMB of 10 mutations/mega base and PD-L1 expression of less than 1% with a combination therapy including an anti-CTLA-4 antibody and an anti-PD-1/anti-PD-L1 therapy. Rizvi teaches that both TMB and PD-L1 expression can be part of a multi-variable predictive model to have greater predictive capabilities of determining response to ICI therapy. (see abstract).  One would be motivated to treat a tumor characterized as having less than 1% PD-L1 expression at the suggestion of US’132 that this combination therapy would be useful in treating cancer. (See [0099]). US’132 teaches that blockade of CTLA-4 enhances and prolongs an immune response ([0099]) and combination with an anti-PD-1 antibody produced rapid and deep tumor regression in a substantial proportion of patients with melanoma and was significantly more effective than either antibody alone (See [0104]). One would be motivated to take the dose regimes of US’132 because US’132 teaches that dosage regimens can be adjusted to provide the optimum desired response. (See [0109]). 
Regarding claims 11-12, US’132 teaches the claimed range for the anti-PD-1 antibody of 0.1-20 mg/kg body weight and the flat dose range 80-800 mg. (See [0109]). US’132 teaches that the regime can involve administration once every two weeks, once every three weeks and once every four weeks. (See [0109]). 
Regarding claims 13-14, US’132 teaches that Ipilimumab can be administered at a dose of about 0.3-10 mg/kg. (See [0116]). US’132 teaches ipilimumab can be administered once every 6 weeks and once every 4 weeks.  (See [0116]). US’132 teaches that an anti-CTLA-4 antibody can be in a flat dose of about 80 mg. (See [0115]). 
Regarding claim 15, as discussed above, Rizvi teaches that PD-L1 expression and TMB are independent of each other. Rizvi teaches that both PD-L1 expression and TMB are variables worth considering in treatment with ICI. While Rizvi teaches that it is optimal to have both high TMB and high PD-L1 expression, Rizvi also teaches that this is not necessary to get a durable clinical benefit. (See Fig 3 graphs A and D). Rizvi Fig.3D teaches that about 30% of patients with low PD-L1 expression and high TMB had a durable clinical response. 
Regarding claim 16, US’132 teaches the claimed range for the anti PD-L1 antibody of 0.1-20 mg/kg body weight and the flat dose range 80-800 mg. (See [0112]).  US’132 teaches that the regime can involve administration once every two weeks, once every three weeks and once every four weeks. (See [0112]). 
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi as evidenced by Goya et al. SNVMix: predicting single nucleotide variants from next-generation sequencing of tumors. Bioinformatics(2010) 26(6):730-736, in view of  US20170037132 herein referred to as US’132 and in view of  Foundation Medicine. FDA Approves Foundation Medicine’s FoundationOne CDxTM, the First and Only Comprehensive Genomic Profiling Test for All Solid Tumors Incorporating Multiple Companion Diagnostics. Retrieved Online 10/25/22 https://www.foundationmedicine.com/press-releases/f2b20698-10bd-4ac9-a5e5-c80c398a57b5 herein referred to as Foundation.
Rizvi teaches that the treatment of advanced non-small-cell lung cancer with immune checkpoint inhibitors (ICIs) is characterized by durable responses and improved survival in a subset of patients. (See abstract). Rizvi teaches that there is an urgent need to develop clinically practical tools to identify the subset of patients most likely to derive clinical benefit. (See pg 633 last sentence of 1st parag.). Rizvi focuses gathering data from patients with non-small-cell lung cancer treated with anti-programmed death 1 or anti-programed cell death-ligand 1 therapy. (See abstract). Rizvi teaches the patient data was profiled using next-generation sequencing (NGS) with efficacy being determined by RECIST. (Abstract)  Rizvi teaches that tumor mutation burden (TMB), fraction of copy number-altered genome, and gene alterations were compared among patients with durable clinical benefit (DCB) and no durable benefit (NDB). (Abstract). Rizvi concludes that elevated TMB further improved likelihood of benefit to ICIs. Rizvi teaches that patients having NSCLC in the tested group have had PD-1 or PD-L1 and some had this therapy in combination with an anti-CTLA4 therapy. (See “Results” 1st parag. and Table 1). Rizvi teaches TMB was measure in SNVs/MB (single-nucleotide variant) which is comparable to mutations per mega base. (See “WES” pg 634 and “Results” pg 635 1st parag.). Rizvi teaches that patients with advanced NSCLC were treated with anti-PD-(L)1 monotherapy or in combination with anti-cytotoxic T-cell lymphocyte -4 (anti-CTLA4) therapy (See “Methods” “Patients” 1st sentence pg 634). Among the patients tested for tumor mutation burden was patient 45 who had both the combo therapy and had a 17.346938780 SNV/MB. Goya teaches that SNVs present as either germline or somatic point mutations. (See Goya “1.1 Single nucleotide variants in cancer” 2nd sentence). Thus, SNV/MB would read on mutations/MB.
While Rizvi teaches the administration of an anti-CTLA-4 therapy and an anti-PD-1/anti-PD-L1 therapy in subjects afflicted with a tumor derived from non-small cell lung cancer (NSCLC) characterized by having at least 10 mutations/mega base, Rizvi does not teach the doses of the anti-PD/anti-PD-L1 therapy, the doses of the anti-CTLA-4 therapy and the use of the FOUNDATIONONE® CDXTM assay. 
US’132 teaches a method for treating HPV-positive cancers comprising administering an anti-PD-1 antibody or an anti-PD-L1 antibody and can further have addition of another anti-cancer agent. (See abstract). While US’132 primary teaches HPV-positive cancers in the abstract, US’132 teaches that cancers can be treated that are Polyomavirus-positive cancers. (See [0067]) Among the list of polyomavirus-positives cancers includes non-small cell lung carcinoma. US’132 teaches that the anti-PD-1 antibody of the invention can  administered as a monotherapy or in combination with another cancer agent in a dosage range from about 0.01 to about 20 mg/kg or can be administered in a flat-dose from about 80mg to at least 800mg. (See [0109]). US’132 teaches that an exemplary treatment regime entails administration about once per week to about once every 3-6 months or longer for the anti-PD-1 antibody. (See [0109]). US’132 teaches comparable dosages for an anti-PD-L1 antibody as a monotherapy or in combination (.01-20 mg/kg or 80mg-800mg/ one a week to once every 6 months or longer). (See [0112]). US’132 teaches that the anti-PD-1/anti-PD-L1 antibody can be combined with an anti-CTLA4 antibody. (See [0116]). US’132 teaches that ipilimumab can be dosed within the range of about 0.3 to about 10 mg/kg and can be administered every week to about every fifteen weeks. 
US’132 does not teach using the FOUNDATIONONE® CDX assay.
Foundation teaches that the FOUNDATIONONE® CDXTM assay is first and only comprehensive genomic profiling test for all solid tumors incorporating multiple companion diagnostics. (See Title). Foundation teaches that FOUNDATIONONE® CDXTM assesses all classes of genomic alterations in 324 genes known to drive cancer growth. (see pg 2 1st parag.). Foundation teaches that the FOUNDATIONONE® CDXTM assay can be used as a companion diagnostic for patients with certain types of non-small cell lung cancer. (see pg 2 2nd  parag.). Foundation teaches that the FOUNDATIONONE® CDXTM assay can report genomic biomarkers, such as microsatellite instability (MSI) and tumor mutational burden (TMB), that can help inform the use of immunotherapies; genomic alterations in other genes relevant to patient management, and relevant clinical trial information. (see pg 2 1st parag.). Foundation teaches that based on the comprehensive genomic profiling conducted by Foundation Medicine it is estimated that approximately 1 in 3 patients across five common advanced cancers are expected to match with an FDA approved therapy and that the number is expected to increase over time as Foundation Medicine and its biopharma partners pursue FDA approval for additional companion diagnostics. (see pg 2 2nd  parag.).
Given the prior art it would be obvious to practice the claimed method of claim 17. Rizvi teaches a method similar to that of claim 17 without dose information and the use of the FOUNDATIONONE® CDXTM assay. It would be obvious for one to take the dose regimes of US’132. One would be motivated to do so because US’132 teaches that dosage regimens are adjusted to provide the optimum desired response. (See [0109]). It would be obvious for one having ordinary skill in the art to optimize the therapeutic doses. It would further be obvious to use the FOUNDATIONONE® CDX assay. One would be motivated to do so because Foundation teaches that not only does this test provide information from the comprehensive genomic profiling but also has many advantageous elements that can help oncologist such as:
Acting as a comprehensive companion diagnostic to identify patients who may benefit from treatment with specific FDA-approved targeted therapies;
The comprehensive genomic profiling includes genomic biomarkers to help inform the use of other targeted oncology therapies including immunotherapies;
Physicians can use this tool to alert patients of opportunities for clinical trial participation; and
FDA-approved platform for companion diagnostic development for biopharma companies developing precision therapeutics. (See pg 2 bullet points). 
Regarding claims 17 and 19, the method of treating NSCLC using an anti-CTLA-4 antibody and an anti-PD-1/anti-PD-L1 antibody is described above in US’132 (See [0067] and [0099]), and Rizvi (See “abstract” and “Patients”). The flat dose of PD-1 blockade antibody is described in US’132. (See [0109] and [0112]). Rizvi teaches the limitation of having at least 10 mutations per mega base. (See Patient ID 45 in table A3). Foundation teaches that the FOUNDATIONONE® CDXTM assay has many advantages for one having ordinary skill in the art. (See pg 2 bullet points). US’132 teaches that the anti-PD-1/anti-PD-L1 antibody can be in a flat dose of 80-800mg. (See [0109] and [0112]). 
Regarding claims 18 and 20, US’132 teaches that the dosing of the anti-CTLA-4 antibody can be 1 mg/kg or in a flat dose of 80 mg. (See [0115] and [0116]). US’132 teaches that the administration can be once every six weeks and once every four weeks. (See [0116]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/499540
Claims 1-9, 11-14, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 13-14, 20-21, 25-30, and 32-33 of copending Application No. 16/499540 in view of Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi as evidenced by Goya et al. SNVMix: predicting single nucleotide variants from next-generation sequencing of tumors. Bioinformatics(2010) 26(6):730-736  in view of in view of  US20170037132 herein referred to as US’132 and in view of Foundation Medicine. FDA Approves Foundation Medicine’s FoundationOne CDxTM, the First and Only Comprehensive Genomic Profiling Test for All Solid Tumors Incorporating Multiple Companion Diagnostics. Retrieved Online 10/25/22 https://www.foundationmedicine.com/press-releases/f2b20698-10bd-4ac9-a5e5-c80c398a57b5 herein referred to as Foundation. 
The copending claims recite a method of treating a tumor in a subject comprising administering to the subject an antibody or antigen-binding portion thereof that binds to PD-1 and inhibits PD-1 activity wherein the tumor has greater than or equal to 50% PD-L1 expression and wherein the tumor is identified as having a tumor mutational burden status of at least 243 genetic alterations as measured by a genomic profiling assay wherein the TMB status of the subject is measured prior to the treatment. (copending claim 1). Further dependent claims recite limitations that are observed in the instant application such as the genetic alterations can be somatic, nonsynonymous, or missense mutations (copending claim 4), the cancer can be NSCLC (copending claims 11 and 25-28),  the TMB status can be determined from a tumor tissue biopsy, liquid biopsy and samples of blood, serum, plasma, circulating tumor cells and nucleotides like exoRNA, ctDNA, and cfDNA (copending claims 29-33). 
While the copending claims have significant overlap, they do not discuss the claimed limitations of using an anti-CTLA-4 antibody in combination with the anti-PD-1 antibody and the TMB status of at least 10 mutations per mega base. The copending claims do not recite limitations to the dose regime of the anti-CTLA-4 antibody and also do not discuss the FOUNDATIONONE® CDXTM assay. 
As discussed above, Rizvi teaches a method of treating patients afflicted with NSCLC that have a TMB of at least 10 mutations per mega base. Rizvi teaches that this method can include a combination therapy of an anti-CTLA-4 therapy with an anti-PD-L1/anti-PD-1 therapy. 
Rizvi is silent to the dose regime of an anti-CTLA-4 therapy and does not discuss the use of the FOUNDATIONONE® CDXTM assay.
US’132 teaches that the anti-PD-1/anti-PD-L1 antibody can be combined with an anti-CTLA4 antibody. (See [0116]). US’132 teaches that ipilimumab can be dosed within the range of about 0.3 to about 10 mg/kg and can be administered every week to about every fifteen weeks. 
US’132 is silent to the use of the FOUNDATIONONE® CDXTM assay.
Foundation teaches that the FOUNDATIONONE® CDXTM assay is first and only comprehensive genomic profiling test for all solid tumors incorporating multiple companion diagnostics. (See Title). Foundation teaches that FOUNDATIONONE® CDXTM assesses all classes of genomic alterations in 324 genes known to drive cancer growth. (see pg 2 1st parag.). 
Given the prior art it would be obvious for one having ordinary skill in the art to arrive at the instant claimed invention from the copending claims of 16/499540. One would be motivated to do so because US’132 teaches that blockade of CTLA-4 enhances and prolongs an immune response ([0099]) and combination with an anti-PD-1 antibody produced rapid and deep tumor regression in a substantial proportion of patients with melanoma and was significantly more effective than either antibody alone (See [0104]). One would be motivated to take the dose regimes of US’132 because US’132 teaches that dosage regimens are adjusted to provide the optimum desired response. (See [0109]). One would be motivated use the FOUNDATIONONE® CDXTM assay because Foundation teaches that not only does this test provide information from the comprehensive genomic profiling but also has many advantageous elements that can help oncologist such as:
Acting as a comprehensive companion diagnostic to identify patients who may benefit from treatment with specific FDA-approved targeted therapies;
The comprehensive genomic profiling includes genomic biomarkers to help inform the use of other targeted oncology therapies including immunotherapies;
Physicians can use this tool to alert patients of opportunities for clinical trial participation; and
FDA-approved platform for companion diagnostic development for biopharma companies developing precision therapeutics. (See pg 2 bullet points). 
Regarding instant claim 1, the copending claims teach that the subject can have NSCLC (see copending claim 26). Copending claim 1 teaches the use an anti-PD-1 antibody. Rizvi discusses the importance of TMB and teaches  use of an anti-CTLA-4 and an anti-PD-1/PD-L1 therapy in combination on patients having a TMB of at least 10 mutations per mega base. US’132 teaches the motivation to using the anti-CTLA-4 antibody. 
Regarding instant claim 2, copending claim 1 teaches that the TMB status of the subject is measure prior to the treatment. 
Regarding instant claims 3-4, copending claims 1 and 4 discuss the recited limitations of genomic alterations as well as possible genomic alterations such as somatic mutations, nonsynonymous mutation, and missense mutations. 
Regarding instant claims 5 and 9, Rizvi teaches a method of administering treatment to a patient that has at least 10 mutations per mega base. Foundation teaches that the CDX assay can be used to determine TMB. 
Regarding instant claim 6, copending claims 30 and 32-33 discuss similar limitations of taking a tumor tissue biopsy. 
Regarding instant claims 7-8, copending claim 1 teaches genomic profiling and that the TMB must have 243 genetic alterations of a similar claimed list of genes. For example, copending claim 1 discusses the genes ABL1 and BRAF. 
Regarding instant claims 11-12, copending claims 13-14 and 20-21 discuss limitations to the administration of an anti-PD-1 antibody. Both claim sets discuss similar flat doses for the anti-PD-1 therapy. Copending claim 13 has a narrower range for anti-PD-1 antibody of about 0.1-10 mg/kg. 
Regarding instant claims 13-14, US’132 teaches that Ipilimumab can be administered at a dose of about 0.3-10 mg/kg. (See [0116]). US’132 teaches ipilimumab can be administered once every 6 weeks and once every 4 weeks.  (See [0116]). US’132 teaches that an anti-CTLA-4 antibody can be in a flat dose of about 80 mg. (See [0115]). 
Regarding instant claims 17-20, these claims are merely combinations of different features rejected above. The flat dose amounts of an anti-PD-1 antibody are discussed in copending claim 14. The dose amounts for the anti-CTLA-4 antibody are discussed in US’132. Rizvi teaches the limitation of having at least 10 mutations per mega base. Foundation teaches the use of the CDX assay. Copending claims 26-28 discuss the limitation of NSCLC. 
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26 of copending Application No. 16/499540 in view of Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi as evidenced by Goya et al. SNVMix: predicting single nucleotide variants from next-generation sequencing of tumors. Bioinformatics(2010) 26(6):730-736  in view of US20170037132 herein referred to as US’132 in view of Zhong et al. Potential Resistance Mechanisms Revealed by Targeted Sequencing from Lung Adenocarcinoma Patients with Primary Resistance to Epidermal Growth Factor Receptor (EGFR) Tyrosine Kinase Inhibitors (TKIs). Journal of Thoracic Oncology (2017)12(12):1766-1778 herein referred to as Zhong and in view of Soo et al. Significance of immune checkpoint proteins in EGFR-mutant non-small cell lung cancer. Lung Cancer 105 (2017)17–22 herein referred to as Soo.
As discussed above claim 1 is taught by copending claims 1 and 26 in combination with Rizvi and US’132. This combination of references are silent to the claim limitations of instant claim 10  wherein  the method further comprises identifying a genomic alteration in one or more of BCR, ETV1, ETV4, ETV5, ETV6,  MYB, and TMPRSS2. 
Zhong teaches EGFR tyrosine kinase inhibitors have greatly improved the prognosis of lung adenocarcinoma. (See abstract).  Zhong teaches that approximately 5-10% of patients with lung adenocarcinoma with EGFR sensitive mutations have primary resistance to EGFR TKI treatment. (abstract). Zhong teaches the use of NGS to explore the mechanisms of primary resistance by analyzing patients with primary resistance and patients sensitive to EGFR TKIs. (abstract). Zhong identifies mutations in transmembrane protease serine 2 gene in six patients out of the eleven patients tested for EGFR TKI resistance. (abstract). Zhong teaches that somatic mutations patterns in patients with primary resistance was significantly higher in patients that were sensitive to EGFR TKIs. Zhong teaches that nine somatic mutations present in the pretreatment tissue and measured the frequency of these somatic mutations in the posttreatment samples from the same patients who experienced gefitinib treatment. (See bridging para. Pg 1773-1774). These nine somatic mutations included ETS variant 6 (ETV6) and ETS variant 1(ETS1). Zhong teaches that the lung adenocarcinoma is from patients who had NSCLC. (See “Discussion” pg. 1774 2nd sentence). 
Soo teaches that first-line treatment with EGFR tyrosine kinase inhibitors is now currently standard treatment for patients with advanced stage NSCLC harboring EGFR mutations. (“1. Background” 1st sentence” pg 17). Soo teaches that resistance to EGFR TKIs invariably occurs and novel therapeutic approaches are needed. (“1. Background” 2nd sentence” pg 17). Soo teaches that several reports have highlighted a potential relationship between EGFR mutations and the PD-1/PD-L1 axis. (See 2nd parag. “1. Background” pg 17). Soo teaches that PD-L1 expression has been reported to be associated with EGFR mutations in NSCLC. (See 2nd parag. “1. Background” pg 17). Soo teaches that EGFR signaling induced by EGFR mutations activated PD-L1 expression and induce immune escape. (See 2nd parag. “1. Background” pg 17). Soo teaches that the PD-L1 expression was down regulated by EGFR TKI treatment. (See 2nd parag. “1. Background” pg 17).
Given the prior art it would be obvious to test for genomic alteration  in ETV6, ETV1 and TMPRSS2. Zhong teaches that 5-10% of lung adenocarcinoma with EGFR sensitive mutations have primary resistance to EGFR TKI treatment and use of EGFR tyrosine kinase inhibitors (TKIs) have greatly improved the prognosis of lung adenocarcinoma. Zhong further teaches that these mutation affect tumor cell function. (See abstract). One would be motivated to test for these specific mutations because Zhong teaches that molecular mechanism of primary resistance are highly heterogeneous and can contribute to the ongoing efforts to develop more personalized treatment and Soo teaches there is a potential relationship between EGFR mutations and PD-1/PD-L1 axis and may contribute to tumor immune evasion.
This is a provisional nonstatutory double patenting rejection.

16/756157
Claims 1-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13, and 16-18 of copending Application No. 16/756157 in view of Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi as evidenced by Goya et al. SNVMix: predicting single nucleotide variants from next-generation sequencing of tumors. Bioinformatics(2010) 26(6):730-736 herein referred to as Goya. in view of Foundation Medicine. FDA Approves Foundation Medicine’s FoundationOne CDxTM, the First and Only Comprehensive Genomic Profiling Test for All Solid Tumors Incorporating Multiple Companion Diagnostics. Retrieved Online 10/25/22 https://www.foundationmedicine.com/press-releases/f2b20698-10bd-4ac9-a5e5-c80c398a57b5 herein referred to as Foundation. 
The copending claims teach a method for treating a subject afflicted with a tumor derived from small cell lung cancer (SCLC) comprising administering an anti-PD-1 antibody and an anti-CTLA-4 antibody wherein the tumor has high TMB status and wherein the high TMB status is characterized by at least 210 genomic alterations. In further dependent claims the genomic alterations comprise one or more somatic mutations, nonsynonymous mutations, and  missense mutations, the TMB status is determined from a biological sample from a tumor tissue  biopsy. 
While the copending claims have significant overlap, they do not discuss the claimed limitations of NSCLC, a TMB status of having at least 10 mutations per mega base of genes, and the FOUNDATIONONE® CDX TM assay. 
As discussed above, Rizvi discusses a similar method to the claimed method for patients afflicted with NSCLC. Rizvi also teaches that the TMB status is an important determined of treatment response to ICI. Rizvi teaches treating a patient with at least 10 mutations per mega base with a combination therapy. (See above). Goya teaches that SNV are mutations. 
Rizvi is silent to the use of the FOUNDATIONONE® CDXTM assay. 
Foundation teaches that the FOUNDATIONONE® CDXTM assay is first and only comprehensive genomic profiling test for all solid tumors incorporating multiple companion diagnostics. (See Title). Foundation teaches that FOUNDATIONONE® CDXTM assesses all classes of genomic alterations in 324 genes known to drive cancer growth. (see pg 2 1st parag.). 
Given the prior art it would be obvious for one having ordinary skill in the art to use the claimed method in view of the copending claims. The copending claims teach a similar scope but lack information regarding TMB status in mutations per mega base, the CDX assay and treatment for  subjects afflicted with NSCLC. One would be motivated to use this method on NSCLC patients having at least 10 mutations per mega base because Rizvi teaches that treatment of advanced NSCLC with ICIs only has durable response and improved survival in a subset of patients and targeted next-generation sequencing accurately estimates TMB and elevated TMB further improved likelihood of benefit to ICIs. (See Rizvi abstract). One would be motivated to use the CDX assay because Foundation teaches that not only does this test provide information from the comprehensive genomic profiling but also has many advantageous elements that can help oncologist such as:
Acting as a comprehensive companion diagnostic to identify patients who may benefit from treatment with specific FDA-approved targeted therapies;
The comprehensive genomic profiling includes genomic biomarkers to help inform the use of other targeted oncology therapies including immunotherapies;
Physicians can use this tool to alert patients of opportunities for clinical trial participation; and
FDA-approved platform for companion diagnostic development for biopharma companies developing precision therapeutics. (See pg 2 bullet points). 
Regarding instant claim 1, copending claim 2 teaches the use of an anti-PD-1 antibody with an anti-CTLA-4 antibody. Rizvi teaches that a similar use of this method can be done to treat patients with NSCLC. Rizvi teaches embodiments of ICI administration in patients who had TMB of at least 10 mutations per mega base. 
Regarding instant claim 2, Rizvi teaches that tumor samples used for MSK-IMPACT were collected before immunotherapy treatment in 204 patients. This list provided by Rizvi in appendix Table A2. 
Regarding instant claims 3-4 and 6, copending claims 16-18 teach the same embodiments. Copending claim 16 teaches that the TMB status is determined by sequencing nucleic acids in a biological sample of the subject and identifying the genomic alteration. Copending claim 17 teaches that these genomic alterations can be one or more somatic mutations, nonsynonymous mutations, or missense mutations. Copending claim 18 recites that the biological sample comprises a tumor tissue biopsy. 
Regarding instant claims 5 and 9, Rizvi teaches that the TMB status can comprises at least 10 mutations per mega base. Foundation teaches that the CDX assay can be used to determine TMB status. 
Regarding instant claim 7, the copending claims teach that sequencing of nucleic acids in a biological sample is done to determine genomic alteration. While the copending claims are silent to how the genomic alteration is measured the scale of the measurements would mean that one of the claimed techniques of claim 7  must be conducted to achieve this measurement. Rizvi teaches both genomic profiling (NGS) and whole exome sequencing (WES).  
Regarding instant claim 8, copending claim 2 teaches similar genomic alterations in a similar list of genes. For example, copending claim 2 discusses ABL1 and BRAF. 
Regarding instant claims 11-14, copending claim 13 teaches that the anti-CTLA-4 antibody is administered at a dose ranging from at least about 0.1-10 mg/kg about every 1, 2, 3, or 4 weeks. Copending claim 13 teaches that the anti-PD-1 antibody is  administered at a weight-based dose of 3 mg/kg  every 2 weeks or 5 or 10mg/kg  once every 3 weeks or a flat dose of 240mg every 2 weeks or 480 mg every 4 weeks. 
Regarding instant claim 15, Rizvi teaches that PD-L1 expression and high TMB leads to better therapies with ICIs. (See abstract). However, Rizvi also teaches that this is not necessary to get a durable clinical benefit. (See Fig 3 graphs A and D). In groups with high TMB and low PD-L1 expression, which can be less than 1% (See Fig 3 A), a durable clinical benefit can be achieved in about 30% of patients (See FIG 3D). 
Regarding instant claims 17-20, these claims are merely combinations of different features rejected above. The flat dose amounts of an anti-PD-1 antibody are discussed in copending claim 13. The dose amounts for the anti-CTLA-4 antibody are discussed in copending claim 13. Rizvi teaches the limitation of having at least 10 mutations per mega base and the treatment of NSCLC. Foundation teaches the use of the CDX assay. 
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/756157 in view of Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi as evidenced by Goya et al. SNVMix: predicting single nucleotide variants from next-generation sequencing of tumors. Bioinformatics(2010) 26(6):730-736  in view of Zhong et al. Potential Resistance Mechanisms Revealed by Targeted Sequencing from Lung Adenocarcinoma Patients with Primary Resistance to Epidermal Growth Factor Receptor (EGFR) Tyrosine Kinase Inhibitors (TKIs). Journal of Thoracic Oncology (2017)12(12):1766-1778 herein referred to as Zhong and in view of Soo et al. Significance of immune checkpoint proteins in EGFR-mutant non-small cell lung cancer. Lung Cancer 105 (2017)17–22 herein referred to as Soo.
 As discussed above instant claim 1 is taught by copending claim 2 in combination with Rizvi. This combination of references are silent to the claim limitations of instant claim 10  wherein  the method further comprises identifying a genomic alteration in one or more of BCR, ETV1, ETV4, ETV5, ETV6,  MYB, and TMPRSS2. 
Zhong teaches EGFR tyrosine kinase inhibitors have greatly improved the prognosis of lung adenocarcinoma. (See abstract).  Zhong teaches that approximately 5-10% of patients with lung adenocarcinoma with EGFR sensitive mutations have primary resistance to EGFR TKI treatment. (abstract). Zhong teaches the use of NGS to explore the mechanisms of primary resistance by analyzing patients with primary resistance and patients sensitive to EGFR TKIs. (abstract). Zhong identifies mutations in transmembrane protease serine 2 gene in six patients out of the eleven patients tested for EGFR TKI resistance. (abstract). Zhong teaches that somatic mutations patterns in patients with primary resistance was significantly higher in patients that were sensitive to EGFR TKIs. Zhong teaches that nine somatic mutations present in the pretreatment tissue and measured the frequency of these somatic mutations in the posttreatment samples from the same patients who experienced gefitinib treatment. (See bridging para. Pg 1773-1774). These nine somatic mutations included ETS variant 6 (ETV6) and ETS variant 1(ETS1). Zhong teaches that the lung adenocarcinoma is from patients who had NSCLC. (See “Discussion” pg. 1774 2nd sentence). 
Soo teaches that first-line treatment with EGFR tyrosine kinase inhibitors is now currently standard treatment for patients with advanced stage NSCLC harboring EGFR mutations. (“1. Background” 1st sentence” pg 17). Soo teaches that resistance to EGFR TKIs invariably occurs and novel therapeutic approaches are needed. (“1. Background” 2nd sentence” pg 17). Soo teaches that several reports have highlighted a potential relationship between EGFR mutations and the PD-1/PD-L1 axis. (See 2nd parag. “1. Background” pg 17). Soo teaches that PD-L1 expression has been reported to be associated with EGFR mutations in NSCLC. (See 2nd parag. “1. Background” pg 17). Soo teaches that EGFR signaling induced by EGFR mutations activated PD-L1 expression and induce immune escape. (See 2nd parag. “1. Background” pg 17). Soo teaches that the PD-L1 expression was down regulated by EGFR TKI treatment. (See 2nd parag. “1. Background” pg 17).
Given the prior art it would be obvious to test for genomic alteration  in ETV6, ETV1 and TMPRSS2. Zhong teaches that 5-10% of lung adenocarcinoma with EGFR sensitive mutations have primary resistance to EGFR TKI treatment and use of EGFR tyrosine kinase inhibitors (TKIs) have greatly improved the prognosis of lung adenocarcinoma. Zhong further teaches that these mutation affect tumor cell function. (See abstract). One would be motivated to test for these specific mutations because Zhong teaches that molecular mechanism of primary resistance are highly heterogeneous and can contribute to the ongoing efforts to develop more personalized treatment and Soo teaches there is a potential relationship between EGFR mutations and PD-1/PD-L1 axis and may contribute to tumor immune evasion.
This is a provisional nonstatutory double patenting rejection.


17/599433
Claim 1-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 49-50, 56-57, 61, 66, and 72 of copending Application No. 17/599433 in view of Rizvi et al. Molecular Determinants of Response to Anti–Programmed Cell Death (PD)-1 and Anti–Programmed Death-Ligand 1 (PD-L1) Blockade in Patients with Non–Small-Cell Lung Cancer Profiled with Targeted Next-Generation Sequencing. Clin Oncol (March 1, 2018) 36:633-641 herein referred to at Rizvi  in view of Foundation Medicine. FDA Approves Foundation Medicine’s FoundationOne CDxTM, the First and Only Comprehensive Genomic Profiling Test for All Solid Tumors Incorporating Multiple Companion Diagnostics. Retrieved Online 10/25/22 https://www.foundationmedicine.com/press-releases/f2b20698-10bd-4ac9-a5e5-c80c398a57b5 herein referred to as Foundation.
The copending claims are to a method of treating a human subject afflicted with a tumor that comprises a TMB status of at least about 10 mutations per mega base of genes examined. The claims have method steps of administering to the subject an anti-PD-1 antibody, genomic profiling similar genes to that instant claims. In further embodiments of the dependent claims  also have administration of an anti-CTLA-4 antibody can be conducted (copending claim 61) and treatment of lung cancer. The copending claims have more information about other claim limitations such as an interest in inflammatory genes. This would make the copending claims a species of instant application. A species anticipates a genus. 
	The scopes of the instant claims and the copending claims differ in that the copending claims do not discuss NSCLC and the CDX assay. 
	As discussed above, Rizvi teaches a similar method in the treatment of NSCLC. 
	As discussed above Foundation discusses the use of the CDX assay. 
Given the prior art, it would be obvious for one having ordinary skill in the art to practice the recited claimed method based on the copending claims.  One would be motivated to use this method on NSCLC patients having at least 10 mutations per mega base because Rizvi teaches that treatment of advanced NSCLC with ICIs only has durable response and improved survival in a subset of patients and targeted next-generation sequencing accurately estimates TMB and elevated TMB further improved likelihood of benefit to ICIs. (See Rizvi abstract). One would be motivated to use the CDX assay because Foundation teaches that not only does this test provide information from the comprehensive genomic profiling but also has many advantageous elements that can help oncologist such as:
Acting as a comprehensive companion diagnostic to identify patients who may benefit from treatment with specific FDA-approved targeted therapies;
The comprehensive genomic profiling includes genomic biomarkers to help inform the use of other targeted oncology therapies including immunotherapies;
Physicians can use this tool to alert patients of opportunities for clinical trial participation; and
FDA-approved platform for companion diagnostic development for biopharma companies developing precision therapeutics. (See pg 2 bullet points). 
Regarding instant claim 1, copending claim 1 teaches that a human subject afflicted with a tumor having a tumor mutation burden status of at least about 10 mutations per mega base can be treated with an anti-PD-1 antibody. Copending claim 61 further teaches that the copending method of copending claim 1 can include an anti-CTLA-4 antibody. 
Regarding instant claim 2, Rizvi teaches genomic profiling before administration of the ICIs. (See appendix Table A2). 
Regarding instant claims 3 and 4, Rizvi teaches that MSK-IMPACT Sequencing includes somatic alterations, including mutations, and somatic nonsynonymous TMB. (See “MSK-IMPACT Sequencing”). Rizvi teaches in Fig. 3A that absolute nonsynonymous missense mutations  were also reported. (See Fig. A3).
Regarding instant claims 5 and 9, Foundation teaches the use of the CDX assay. 
Regarding instant claim 6, copending claim 15 teaches measuring the expression of inflammatory genes using a tumor tissue biopsy. Rizvi teaches that TMB can be determined from genetic profiling of tumor samples or blood samples. (See “MSK-IMPACT”). 
Regarding instant claims 7 and 8, copending claim 1 teaches that TMB status is determined by genomic profiling and the genomic profile can comprise a similar list of gene as the claimed method. For example, copending claim 1 teaches claimed genes ABL1 and BRAF. 
Regarding instant claims 11-12, copending claims 49-50, 52 and 56-57 discuss the limitations of a weight-based dose ranging from at least about 0.1-10mg/kg once every 1, 2, or 3 weeks and a flat dose of about 200, 240 every 2 weeks, and 480 mg every 4 weeks. 
Regarding instant claims 13-14, copending claim 66 teach that the anti-CTLA-4 antibody can be in a weight-based dose of 0.1-20 mg/kg once every 2, 3, 4, 5, 6, 7 or 8 weeks. 
Regarding instant claim 15, Rizvi teaches that PD-L1 expression and high TMB leads to better therapies with ICIs. (See abstract). However, Rizvi also teaches that this is not necessary to get a durable clinical benefit. (See Fig 3 graphs A and D). In groups with high TMB and low PD-L1 expression, which can be less than 1% (See Fig 3 A), a durable clinical benefit can be achieved in about 30% of patients (See FIG 3D). 
Regarding instant claims 17-20, these claims are merely combinations of different features rejected above. The flat dose amounts of an anti-PD-1 antibody are discussed in copending claim 49-50, 52 and 56-57.  The dose amounts for the anti-CTLA-4 antibody are discussed in copending claim 66. Rizvi teaches the limitation the treatment of NSCLC. Foundation teaches the use of the CDX assay. 
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 61 of copending Application No. 17/599433 in view of Zhong et al. Potential Resistance Mechanisms Revealed by Targeted Sequencing from Lung Adenocarcinoma Patients with Primary Resistance to Epidermal Growth Factor Receptor (EGFR) Tyrosine Kinase Inhibitors (TKIs). Journal of Thoracic Oncology (2017)12(12):1766-1778 herein referred to as Zhong and in view of Soo et al. Significance of immune checkpoint proteins in EGFR-mutant non-small cell lung cancer. Lung Cancer 105 (2017)17–22 herein referred to as Soo. 
As discussed above instant claim 1 is taught by copending claims 1 and 61. These copending claims are silent to the claim limitations of instant claim 10  wherein  the method further comprises identifying a genomic alteration in one or more of BCR, ETV1, ETV4, ETV5, ETV6,  MYB, and TMPRSS2. 
Zhong teaches EGFR tyrosine kinase inhibitors have greatly improved the prognosis of lung adenocarcinoma. (See abstract).  Zhong teaches that approximately 5-10% of patients with lung adenocarcinoma with EGFR sensitive mutations have primary resistance to EGFR TKI treatment. (abstract). Zhong teaches the use of NGS to explore the mechanisms of primary resistance by analyzing patients with primary resistance and patients sensitive to EGFR TKIs. (abstract). Zhong identifies mutations in transmembrane protease serine 2 gene in six patients out of the eleven patients tested for EGFR TKI resistance. (abstract). Zhong teaches that somatic mutations patterns in patients with primary resistance was significantly higher in patients that were sensitive to EGFR TKIs. Zhong teaches that nine somatic mutations present in the pretreatment tissue and measured the frequency of these somatic mutations in the posttreatment samples from the same patients who experienced gefitinib treatment. (See bridging para. Pg 1773-1774). These nine somatic mutations included ETS variant 6 (ETV6) and ETS variant 1(ETS1). Zhong teaches that the lung adenocarcinoma is from patients who had NSCLC. (See “Discussion” pg. 1774 2nd sentence). 
Soo teaches that first-line treatment with EGFR tyrosine kinase inhibitors is now currently standard treatment for patients with advanced stage NSCLC harboring EGFR mutations. (“1. Background” 1st sentence” pg 17). Soo teaches that resistance to EGFR TKIs invariably occurs and novel therapeutic approaches are needed. (“1. Background” 2nd sentence” pg 17). Soo teaches that several reports have highlighted a potential relationship between EGFR mutations and the PD-1/PD-L1 axis. (See 2nd parag. “1. Background” pg 17). Soo teaches that PD-L1 expression has been reported to be associated with EGFR mutations in NSCLC. (See 2nd parag. “1. Background” pg 17). Soo teaches that EGFR signaling induced by EGFR mutations activated PD-L1 expression and induce immune escape. (See 2nd parag. “1. Background” pg 17). Soo teaches that the PD-L1 expression was down regulated by EGFR TKI treatment. (See 2nd parag. “1. Background” pg 17).
Given the prior art it would be obvious to test for genomic alteration  in ETV6, ETV1 and TMPRSS2. Zhong teaches that 5-10% of lung adenocarcinoma with EGFR sensitive mutations have primary resistance to EGFR TKI treatment and use of EGFR tyrosine kinase inhibitors (TKIs) have greatly improved the prognosis of lung adenocarcinoma. Zhong further teaches that these mutation affect tumor cell function. (See abstract). One would be motivated to test for these specific mutations because Zhong teaches that molecular mechanism of primary resistance are highly heterogeneous and can contribute to the ongoing efforts to develop more personalized treatment and Soo teaches there is a potential relationship between EGFR mutations and PD-1/PD-L1 axis and may contribute to tumor immune evasion.
This is a provisional nonstatutory double patenting rejection.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647